Government contract. On a stipulation by the parties agreeing to a settlement and consenting to the entry of judgment, it was ordered that judgment for the plaintiff be entered for $45,000.00.

Immigration Inspector Pay Cases

Upon stipulations of the parties in the cases set forth below, showing the amounts due each of the plaintiffs in accordance with the records of the Director of Immigration and Naturalization, Department of Justice, as extra pay for services performed on Sundays and holidays for the periods and in the amounts mentioned therein; and on motions by the several plaintiffs for judgment, it was ordered that judgment be entered in the respective amounts -set forth below. See Gibney v. United States, 114 C. Cls. 38, Taylor v. United States, 114 C. Cls. 59, and Ahearn v. United States, 114 C. Cls. 65.
*794Ow May 6,1952
8-52. Peter D. Parker_$190. 93-Ralph W. Furness_'_1_1_1_ 382..50
59-52. Ivan G. .Cornine_J.____:____&wkey;__176.23 Elvin E. Johnston-_,__376. 84
On June 3, ‘1952
139-52. William J. Chaffee_716. 69-
On June 20, 1952
206-52. George M. .Cutler-.- 312. 26 Borden C. Jones_!_1._1_ 442. 60
Jack L. Kingi_______ 481.51
On July 15, 1952
257-52. Harold E. Hulsing___ 629.21

Panama Oanal Pay Gases

.Canal Zone firemen entitled to overtime pay, night pay differential, extra pay for holiday work under applicable statutes and decisions.
Upon stipulations by the. parties agreeing to settlement and consenting to judgment, judgments were entered for the respective plaintiffs in the amounts set forth below as-follows:
On June 3, 1952
48931 Edward E. Albin_$2,639.62'
James V. Bartlett_:— _ — _— 2, 320. 78'
Ronald M. Brome____ 2,131. 77
Kenneth R. Coleman- 1, 854.26
Richard -G. Corfdon____-___ 1,923.14
Kenneth T. Daly_ 2,139.34
Joseph F. Dolan-;._:___‘ 2, 462.14
Robert^ J. Douglas___•-r_1_ 2, 094.05
John W. Dwye&wkey;__ 2,191.51
Carleton F. Hallett___1 1,846.17
On June 6, 1952
4893Í Starford L. Churchill_■ 2, 711.09
Perc F. Graham__ 1, 679. 22
Roger E. Hamor- 2,405. 93
Clarence D. Howell_ 2,144. 52
Claude S. Howell- 900.47
*79548931' Blabon D. Humphrey__'_-$2,400.20
Frederick A. Mohl_-_1_:- 2,141; 25:
Leonard P. Morrison_ 2,169. 37
John R. Olsen_1, 993.08
James L. Phillips_ 2,358. 22;
John F. Rice___ 2,345. 75
Homer W. Watkins__ 2,752.49
Ray W. Wheeler_2, 503. 36
49022 James Marshall, Public Administrator, ete__ 1,571.08
On July 15, 1952
48931 Ernest L. Cotton_^__$2, 263.93
Austin J. Cullen_ 2,126. 04
William G. Dolan__ 2,416.22
David B. Marshall_ 2, 446. 43
■ Albert J. Mathon-;_'_, 2,149. 76
John M. North-.:_ 1,587.54.
John A. Taber_ 2, 202.24'

Customs Service Pay Cases

On the basis of the opinion and mandate of the Supreme. Court in the case of Howard C. Myers (No. 43671) et al., 320 U. S. 561, and following the order of the Court of Claims therein, 101 C. Cls. 859; and upon the opinion in O'Rourhe v. United States, 109 C. Cls. 33; and upon stipulations of the parties in the cases set forth below, showing the amount due. each of the plaintiffs in accordance with accountings made therein, and on motions by the several plaintiffs for. judgment, it was ordered that judgment be entered in the respective amounts set forth below, as follows:
.On June 20, 1952
46766 1 Harry E. Anderson_'_$5,514.16
50240 Harvey R. Burkholder_•_'___■_ 5,266.27

Retired Pay Navy Enlisted- Men'

Following the opinion of the Court in the case of Christopher C. Sanders v. The United States, 120 C. Cls. 501, and upon stipulations of the parties in the cases set forth below showing the amounts due each of the plaintiffs for additional pay for service in the United States Navy, judgments were
*796entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On Junx 15, 1952
50204 Peter Adams_$1, 683. 58
Joaquin Alegría_ 1, 065. 20
Hume Fields Alexander- 1, 845. 97
Resitoto Algo_ 1, 315.22
Albert E. Allsworth- 2,484.55
Clarence R. Ashworth_ 1, 836. 68
Herman Lee Bailey-1- 2,647. 87
Frederick J. Bammann_ 1, 548. 93

Denison Dam Mineral Bights

Eminent domain; just compensation for flooding of lands containing oil, gas and other mineral rights, which mineral rights, together with right of ingress and egress for the purpose of drilling, were reserved to the respective plaintiffs at the time the surface of the lands was taken by the defendant pursuant to condemnation action in connection with the construction of the Denison Dam and Reservoir, authorized by the Flood Control Act of June 28,1938 (52 Stat. 1215,1219).
Upon a stipulation by the parties in each case, following offers of settlement by the respective plaintiffs, and acceptance thereof by the Attorney General, it was ordered that judgment be entered in the respective stipulated amounts set forth below, as follows:
On June 27, 1952
50041 Ed J. Kubat, Helen H. Kubat, Greenbrier Oil Company, a corporation, and Mendota Oil Company, a corporation- $1, 000. 00
Alfred A. Drummond, Feme B. Drummond and
Reuel W. Little, attorney of record- 8,000. 00
Hugh F. Potts and Reuel W. Little, attorney of record_ 5, 000.00
Roy A. Godfrey and Reuel W. Little, attorney of record_ 5, 600. 00
M. A. Neff, Era Neff and Reuel W. Little, attorney of record_ 17,000. 00
Fred A. Chapman and Reuel W. Little, attorney of record_ 27, 000.00
R. D. Jones, Kathleen Jones and Reuel W. Little, attorney of record_ 5, 500. 00
*79750041 A. M. Woods, Boy G. Woods and Beuel W. Little, attorney of record_ $35,900. 00
Petition dismissed as to Maurice Lampe, Anna Mae Lampe, and Glen S. Norville.
50044 Allied Oil Company, a corporation, Central Pipe Line Company, a corporation, Charles W. Scott, Ashland Oil and Befining Company, a corporation, and Beuel W. Little, attorney of record_ 80,017.51
Norman Brillhart and Beuel W. Little, attorney of record_ 2, 625.00
Callie Clepper Bottier, formerly Callie Clepper, and Beuel W. Little, attorney of record- 2, 763.33
Ethel Carsen and Beuel W. Little, attorney of record_ 833. 33
Maurice Lampe and Beuel W. Little, attorney of record- 8,080.00
Boy A. Godfrey, Margaret Godfrey and Beuel W. Little, attorney of record- 7, 592. 50
M. A. Neff and Beuel W. Little, attorney of record- 2, 870. 00
E. J. Bartosh and Beuel W. Little, attorney of record_ 5,943. 33
Herbert J. Pate and Beuel W. Little, attorney of record- 1,875.00
Walter K. Jones and Beuel W. Little, attorney of record- 4, 000. 00
Leonard Woody and Beuel W. Little, attorney of record_ 400. 00
Colbert Marshall and Beuel W. Little, attorney of record- 3,000.00
Petition dismissed as to A. A. Drummond.
50068 Alfred A. Drummond; W. Henry Potterf; B. E. Finerty; A. I. Milne; W. P. Milne; D. H. Moore; Farmers United Cooperative Pool; M. E. Trapp; G. T. Blankenship Estate; Benjamine D. Moore; M. A. Neff; Nettie Clement; Helen Woods; Frances Ferguson; H. L. Guild; F. A. Hooker; Etta McDonald; Malcom McDonald; John A. McDonald; Carter Mullally; George A. Hales; K. Cavett; Horace Marshall; Homestake Oil Co.; Homestake Boyalty Co.; C. B. Quinlan; A. M. Woods; Boy G. Woods; Colbert H. Marshall; G. A. Manahan; H. C. Jones; George D. Key; B. P. Traugh; Glen S. Norville; J. E. Hall; B. C. Quiett; G. C. Pendleton; O. B. Salmon; Clyde W. Simmons; A. L. Tucker; D. C. Fitzgerald, Jr.; Jerome M. Westheimer; W. K. Haynie; Morris W. Haynie; Opal Haynie; *798Mildred Marsh;. Estella Marxsen; Mary E. Haynie; Emma M. Clirisman; M. E. Carpenter; William T. Payne; Russell W. Lee; Virgil O. King; Zelma Whiting; M. B. Bryant; Wendyl Watts; C. P. Strother; George B. Morris; Willis E. Moore; A. O. Moore; Robert T. Moore; Elizabeth Williams; .Lincoln Nat. Life Ins. Co.; R. D. Deming; Lucille Adamson_ $350,000. 00